Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Claims 1-15 are pending.

This action is response to the application filed on July 16, 2019.


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-3, 5, 8-10, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  importance value”, which render indefinite claimed invention scope. It renders the claim indefinite by failing to point out that is being performed. The " importance value”, does not provide an exact invention scope claimed (indefinite scope). It is not clearly understood what is meant by.  Applicants are advised to amend the claim so solve the 112 rejection set forth in the claim.
 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doyle et al (U.S. Pub. No. 2018/0307480). 

With respect to claims 1, 8 and 15, DOYLE et al teaches 
acquire a web-page signature file associated to the web-content, from a web-server hosting a website for displaying the web- content, wherein the web-page signature file includes a plurality of data related to the web-content (abstract, identify a code file stored on a storage device and determine a signature of the code file); 
 analyse the plurality of data included in the web-page signature file to identify a modification in the website ([0028] code file record 80 may include a signature that includes the signature as described above.  The code file record 80 may include additional information, such as a storage location for the code file (device identifier, file name and path, and the like), a timestamp for the last execution, last edit, and the like.  In some embodiments, when two code files have the same signature, an identifier (storage location) of each code file);  
compare the web-content stored in the data repository with the web-content displayed on the website to determine additional web- content included in the web-content displayed on the website ([0004] compare the signature of the code file to each of a plurality of signatures to determine a degree of similarity between the signature of the code file and each of the plurality of signatures, wherein each of the plurality of signatures is associated with a code update.  In addition, the electronic processor is configured to, in response to the degree of similarity between the signature of the code file and one of the plurality of signatures satisfying a predetermined threshold, apply the code update associated with the one of the plurality of signatures to the code file.); 

crawl the web-content stored in the data repository based on the additional web-content upon determining the importance value to be greater than a predefined threshold value ([0005] degree of similarity between the signature of the file and one of the plurality of signatures satisfying a first predetermined threshold, determining a confidence score of one of the plurality of updates associated with the one of the plurality of signatures. in response to the confidence score satisfying a second predetermined threshold, automatically, with an electronic processor, applying the one of the plurality of updates associated with the one of the plurality of signatures to the file.).

With respect to claims 2 and 9, DOYLE et al teaches importance value is validated using a feedback received from a user ([0023] signature of the code file may include a hash or other unique identifier for the code file based on the content of the code file.  The signature may represent the entire code file).

With respect to claims 3 and 10, DOYLE et al teaches machine learning algorithm further uses historical recorded data as input parameter for determining the 

With respect to claims 4 and 11, DOYLE et al teaches data processing arrangement comprises a forecast module to predict a time for crawling web-content ([0023] signature of the code file may include a hash or other unique identifier for the code file based on the content of the code file.  The signature may represent the entire code file).

With respect to claims 5 and 12, DOYLE et al teaches importance value of the additional web-content; and - the feedback provided by the user for validating the importance value of the additional web-content ([0041] validate and test all existing code files 75 within an organization to ensure).

With respect to claims 6 and 13, DOYLE et al teaches type of addition in the web-content, a position of the addition in the web-content, a quality of addition in the web-content, and a quantity of addition in the web-content ([0041] validate and test all existing code files 75 within an organization to ensure).

With respect to claims 7 and 14, DOYLE et al teaches web-content comprises a time stamp, a source of the web-content, count of additions made in the web-content, 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163